CALLAHAN, C. J., with whom MCDONALD, J.,
joins, concurring. I concur with the result reached by the majority. I wish to reiterate, however, the opinion expressed in my dissent in State v. Joyce, 229 Conn. 10, 28, 639 A.2d 1007 (1994), i.e., that the defendant had no reasonable expectation of privacy in his charred clothing that was retrieved by the police from the roadside. I believe, therefore, that the original chemical testing of the defendant’s clothing was constitutionally permissible and the results admissible.